Citation Nr: 1039500	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to April 
1992.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that found that new and material evidence had not been submitted 
to reopen the claims for service connection for bilateral hearing 
loss and tinnitus.  

The Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in February 2008.  However, prior to 
the hearing he canceled his request.  In May 2008, he submitted 
additional evidence to the Board without a waiver of RO review as 
required by 38 C.F.R. § 20.1304 (2010).  The Board has reviewed 
the evidence and has determined that, in light of the Board's 
grant herein of reopening the claims, there is no prejudice to 
the Veteran in considering this evidence in the first instance.  

The reopened claims of entitlement to service connection for 
bilateral hearing loss and tinnitus on a de novo basis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 1999, the RO denied the Veteran's initial claims for 
service connection for bilateral hearing loss and tinnitus; the 
Veteran filed a notice of disagreement and was provided with a 
Statement of the Case, however, he failed to perfect an appeal to 
the Board.  

2.  Evidence received since the April 1999 RO decision, 
considered in conjunction with the record as a whole, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The April 1999 RO decision that denied service connection 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received to reopen the 
claims of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court 
specifically addressed VCAA notice requirements in the context of 
a veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.

In light of the decision herein reopening the claim, the Board 
finds that any errors with regard to the VCAA duties to notify 
and/or assist are harmless.  

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999).  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in active service or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and sensorineural hearing loss and/or tinnitus (as organic 
diseases of the nervous system) become manifest to a degree of 10 
percent or more within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The RO denied the Veteran's initial claim for service connection 
for bilateral hearing loss and tinnitus in an April 1999 rating 
decision.  The evidence of record at the time of the decision 
included the Veteran's service treatment records, which did not 
show hearing loss disability by VA standards.  VA treatment 
records show that the Veteran was seen in March 1999 for 
complaints of loud tinnitus for the past three years and hearing 
loss.  Testing revealed that hearing acuity declined to a severe 
high frequency hearing loss.  He demonstrated poor speech 
discrimination.  Based on this evidence, the RO concluded that 
the Veteran's did not have bilateral hearing loss disability 
and/or tinnitus that was incurred in or aggravated by service, 
and the disabilities could not be presumed to have been so 
incurred or aggravated.  Notice of the determination and his 
appellate rights were issued to the Veteran under cover letter 
dated in April 1999, and the Veteran filed a notice of 
disagreement with the determination.  He was provided with a 
statement of the case in June 1999; however, he did not file a 
substantive appeal.  Hence, the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302.  

In December 2005, the Veteran filed a request that his claims for 
service connection for bilateral hearing loss and tinnitus be 
reopened.  The additional evidence associated with the file 
includes VA treatment records which show hearing loss disability 
by VA standards and a May 2008 VA treatment report which noted 
that the Veteran reported an onset of hearing loss and tinnitus 
after artillery noise exposure during service.  The Board finds 
this additional evidence is new, in that it was not previously of 
record, and it is also material as it relates to a prior basis 
for denial of the claim, i.e., reports of hearing loss and 
tinnitus within one year of the Veteran's discharge from service.  
Solely for the purpose of determining whether to reopen the 
claim, this evidence is presumed credible.  See Kutscherousky, 
supra.  Thus, new and material evidence has been received, and 
the claims are reopened.  To this extent only, the appeal is 
allowed.  


ORDER

New and material evidence has been received and the claim for 
service connection for bilateral hearing loss is reopened; to 
this extent only the appeal is granted.  

New and material evidence has been received and the claim for 
service connection for tinnitus is reopened; to this extent only 
the appeal is granted.  

REMAND

Although the claims for service connection for bilateral hearing 
loss and tinnitus are reopened, the Board finds that additional 
development is needed before a determination on the merits de 
novo can be rendered.  

In his March 1999 claim, the Veteran reported that he had an 
audiology examination at the VA Medical Center (VAMC) in 
Leavenworth, Kansas and that they had scheduled him for a further 
examination at the Topeka, Kansas VAMC.  It does not appear that 
the Topeka records were obtained.  Moreover, based on the 
evidence of record, the Board finds that a VA audiological 
examination must be scheduled.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) (a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who have treated the 
Veteran for bilateral hearing loss and 
tinnitus since service.  After securing any 
necessary release, the RO should obtain the 
outstanding records and associate them with 
the claim file.  In particular, the RO should 
obtain any audiological examination records 
from the Topeka, Kansas VAMC from 1999 to the 
present.  

2.  Thereafter, schedule a VA audiological 
examination to ascertain the nature, and 
likely etiology, of the currently diagnosed 
bilateral hearing loss and tinnitus.  The 
examiner must review the entire claims file 
in conjunction with the examination, 
particularly the Veteran's service treatment 
records.  All studies or tests deemed 
necessary should be conducted.  The examiner 
should clearly outline the Veteran's noise-
exposure history, and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that any currently 
diagnosed bilateral hearing loss and/or 
tinnitus are due to an incident during the 
Veteran's military service, including the 
reported noise exposure therein.  

3.  After the development requested above has 
been completed to the extent possible, and 
any other indicated action accomplished, the 
issues of entitlement to service connection 
for bilateral hearing loss disability, and 
entitlement to service connection for 
tinnitus, should be adjudicated de novo in 
light of all of the evidence of record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


